DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 8/2/22.  Claims 1-2, 4-5, 8-9, 11, 14-16, 18-19, 25-26, 31-42 and 44-45 and 47-49 are pending in this Office Action.  
The present application is being examined under the pre-AIA  first to invent provisions.  
Response to Arguments
 	Applicant's arguments filed 8/2/22 with respect to claims rejection under 35 USC   103 have been considered and are moot in view of new ground of rejection. 	
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2,4-5,8-9,15-16,18-19,25-26,31-33,36-40,42,44-45 and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Hua et al.(US Patent Application Publication 2007/0204310 A1, hereinafter “Hua”) and further in view of Schileru.(US Patent Application Publication 2016/0322081 A1, hereinafter “Schileru”)
As to claim 1, Hua teaches a method comprising: receiving an indication of output , via one or more output devices of  a portion of content, wherein the portion of content is associated with a time slot of a plurality of time slots of the content (Hua par [0036] teaches receiving request from user for source video) ;  determining, based on the indication and information associated with the portion of the content, a tag comprising location information that indicates one or more locations of  supplemental content for the time slot (Hua par [0036] teaches if  there is a profile associated with the user, identify any ad-clips that are most contextually relevant to information in the profile) ; and sending, to one or more output devices, the tag, wherein the location information of the tag facilitates access to the supplemental content via  one or more output devices.(Hua par [0036] teaches while communicating the source video to the user, automatically insert ad-clips that have been determined to be contextually and/or relevant to the user profile at any statically defined insertion points that are defined with respect to  timeline corresponding to the source video. Hua par [0038] further teaches matching ad-clips based with source video segment using tags )
 Hua teaches sending the video ad-clips using matching  tag but fails to expressly teach a tag comprising location information that indicates one or more locations of  supplemental content and  sending, to one or more output devices, the tag, wherein the location information of the tag facilitates access to the supplemental content via  one or more output devices.
 However, Schileru teaches a tag comprising location information that indicates one or more locations of  supplemental content  and  sending, to one or more output devices, the tag, wherein the location information of the tag facilitates access to the supplemental content via  one or more output devices.(Schileru par [0053] teaches at a predefined time, one or more corresponding advertisements are embedded into the table, causing a viewer to activate a tag that brings up an advertisement  for the viewer to see).
Hua and Schileru are analogous art directed toward presenting supplemental content and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of   Hua and Schileru according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  provide a more efficient advertisement delivery.(Schileru par [0055])

As to claim 2, Hua and Schileru teach the method of claim 1, wherein the tag comprises providing a Uniform Resource Locator (URL) or an identifier of a third party advertisement network. (Schileru Fig.2A and par [0061] teaches URL)

As to claim 4, Hua and Schileru teach the method of claim 2, wherein the tag comprises providing a criterion associated with the identifier, and wherein the supplemental content is determined by the third-party advertisement network based on the criterion (Hua par [0036] teaches ad-clips that are relevant to information in the profile)

As to claim 5, Hua and Schileru teach the method of claim 4, wherein the criterion based on is associated with at least one of a user profile or a device profile. (Hua par [0036] teaches ad-clips that are relevant to information in the profile)

As to claim 8, Hua and Schileru teach the method of claim 1, wherein the information associated the portion of the content comprises a content characteristic associated with the portion of the content. (Hua par [0018] teaches ad-clip that that is contextually relevant to a segment of source video will exhibit one or more of genre or semantic relevance, visual relevance, and/or object relevance to the segment)

 As to claim 9, Hua and Schileru teach the method of claim 8 wherein the content characteristic corresponds to a mood or theme of the segment of the content or an event in the segment of the content. (Hua par [0018] teaches ad-clip that that is contextually relevant to a segment of source video will exhibit one or more of genre or semantic relevance, visual relevance, and/or object relevance to the segment)

Claims 15-16 and 18-19 merely recite a device to perform the method of claims 1-2 and 4-5. Accordingly, Hua and Schileru teach every limitation of claims 15-16 and 18-19 as indicates in the above rejection of claims 1-2 and 4-5 respectively.

As to claim 25, Hua and Schileru teach the method of claim 1, wherein the indication is indicative of a request comprising data that indicates a target attribute; and comparing the information associated with the portion of the content to the target attribute. (Hua par [0020] teaches to identify one or more video matching ad-clips to insert, the video ad platform analyzes the source video content and available ad-clip(s) to identify and extract metadata that indicates one or more of  genre, semantics, visual features , object feature, etc.)

As to claim 26, Hua and Schileru teach method of claim 25, wherein the target attribute and the information associated with the portion of the content comprise at least one of a content characteristic associated with the portion of the content, a theme associated with the portion, a mood associated with the portion, or an event associated with the portion of the content. (Hua par [0020] teaches to identify one or more video matching ad-clips to insert, the video ad platform analyzes the source video content and available ad-clip(s) to identify and extract metadata that indicates one or more of  genre, semantics, visual features , object feature, etc.)

 As to claim 31, Hua and Schileru teach the method of claim 1, further comprising a characteristic associated with a user of the one or more output devices wherein determining tag is further based on the characteristic associated with the user of the one or more output devices. (Hua par [0036] teaches ad-clips that are relevant to information in the profile)
 	As to claim 32, Hua and Schileru teach the method of claim 31, wherein the characteristic associated with the user of the one or more output devices comprises a preference of the user.(Hua par [0019] teaches a user profile indicates that a viewer is interested in automobiles))

 As to claim 33, Hua and Schileru teach the device of claim 15, wherein the information associated with the portion of the content comprises a content characteristic of   associated with the portion of the content.(Hua par [0018] teaches ad-clip that that is contextually relevant to a segment of source video will exhibit one or more of genre or semantic relevance, visual relevance, and/or object relevance to the segment)

 Claims 36-37, 38-39 and 40 merely recite a computer readable medium storing instruction when executed by a processor performing the method of claims 1-2, 4-5 and 8 respectively. Accordingly, Hua and Schileru teach every limitation of claims 36-37, 38-39 and 40 as indicates in the above rejection of claims 1-2, 4-5 and 8 respectively.

As to claim 42, Hua and Schileru teach the method of claim 1, wherein the supplemental content comprises interactive supplemental content. (Hua par [0035] teaches one or more candidate ad-clips include embedded URL links for a viewer to select/click through to a corresponding website )

As to claim 44, Hua and Schileru teach the method of claim 1, wherein determining the supplemental content is further based on at least one:
a characteristic associated with of output of the supplemental content, Hua par [0018] teaches ad-clip that that is contextually relevant to a segment of source video will exhibit one or more of genre or semantic relevance, visual relevance, and/or object relevance to the segment)
a quantity of instances of output of the supplemental content, 
a frequency of instances of output of the supplemental content,
a characteristic associated with the one or more output devices,
a quantity of the one or more output devices,
a geographic region associated with the one or more output devices,
a computing platform associated with the one or more output devices, 
a transmission medium associated with the one or more output devices,
a setting associated with the one or more output devices,
rules associated with determination of the supplemental content, or
weights associated with determination of the supplemental content.

As to claim 45, Hua and Schileru teach the method of claim 1, wherein the supplemental content comprises an advertisement. (Hua par [0017] teaches video ad platform inserts ad-clip(s) that are contextually relevant to a segment adjacent to a corresponding  insertion point)

As to claim 47, Hua and Schileru teach the method of claim 1, wherein receiving the indication comprises receiving the indication from a content source, wherein the indication is indicative of a request, to the content source from the one or more output devices, for the content.(Hua par [0036] teaches receiving a request form a user for the source video)

As to claim 48-49 , see the above rejection of claim 47.
Claim 11 , 34  and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hua , Schileru and further in view of Dekel et al.(US Patent Application Publication 2008/0249853 A1, hereinafter “Dekel”)

As to claim 11, Hua and Schileru teach the method of claim 1 but fail to teach wherein the information comprises a white list or a black list of advertisement sources for the supplemental content.
However, Dekel teaches wherein the information comprises a white list or a black list of advertisement sources for the supplemental content. (Dekel par [0031] teaches white list and black list)
Hua, Schileru and Dekel are analogous art directed toward managing the delivery of advertisement and both teachings operate the same as separately as in combination. Since the teachings were analogous art known at the time of the claimed invention was made, one of ordinary skill could have combined the set of attributes as taught by Hua, Schileru with the white list and black list as taught by Dekel according to known methods to arrive at the claimed invention and yield predictable results. One would have been motivated to make such combination to provide the benefit of conducting a successful online advertising campaign. (Dekel par [0030])

As to claims 34 and 41, see the above rejection of claim 11.

Claims 14 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hua, Schileru and further in view of van de Klashorst. ( US Patent Application Publication 2009/0328113 A1, hereinafter “Klashorst”)
 	As to claim 14, Hua and Schileru teach the method of claim 1 but fails to teach wherein the supplemental content is configured to be outputted concurrently as an overlay with the content within the time slot. 
However, Klashorst teaches wherein the supplemental content is configured to be outputted concurrently as an overlay with the content within the time slot. (Klashorst par [0047] teaches advertisement overlaid on an upper right quadrant of a video)
Hua, Schileru and Klashorst are analogous art directed toward presenting supplemental content and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of   Hua, Schileru and Klashorst  according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to allow user to allow user to have immediate access to the supplemental content.

As to claim 35, see the above rejection of claim 14.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175